       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL NO. 3:18CR00217-DPJ-FKB

CHEY JOHNSON

_____________________________________

UNITED STATES OF AMERICA

v.                                                   CRIMINAL NO. 3:18CR00229-HTW-FKB

KARIM SALEEM



        MOTION FOR JUDICIAL INQUIRY INTO CONFLICTS OF INTEREST

       The United States, by its undersigned Assistant United States Attorney, hereby submits

this Motion for Judicial Inquiry into Conflicts of Interest affecting both of the two captioned

criminal cases. For the reasons set forth below, the Court should inquire into conflicts of interest

raised by Sanford Knott, Esq.’s simultaneous representation of defendants Chey Johnson and

Karim Saleem.

                   SUMMARY OF FACTS AND PROCEDURAL HISTORY

       On November 6, 2018, the grand jury returned an indictment for Chey Johnson charging

cocaine conspiracy and distribution, Case No. 3:18-CR-217-DPJ-FKB. On November 27, 2018,

Karim Saleem was indicted on heroin conspiracy and distribution charges, Case No. 3:18-CR-229-

HTW-FKB. Over the course of the investigation leading up to the indictments, agents learned that

Karim Saleem worked at a used car lot, owned and operated by Chey Johnson. Pursuant to a

warrant and order of the court, agents intercepted phones belonging to Karim Saleem and Chey
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 2 of 7



Johnson, whereas Saleem and Johnson spoke with each other regarding suspected drug

transactions. Saleem and Johnson are represented by attorney Sanford Knott, in their respective

matters. As such, the Government now makes this Motion for Judicial Inquiry.

                                     LAW AND ARGUMENT

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to have the Assistance of Counsel for his defense.” U.S. CONST. amend. VI. This right

to counsel includes the right to representation that is free from conflicts of interest. United States

v. Sanchez Guerrero, 546 F.3d 328, 333 (5th Cir. 2008), quoting Wheat v. United States, 486 U.S.

153, 160 (1988)(“waiver of conflicts of interest will certainly operate to waive [a defendant’s ]

rights, but it will not stop this court or district courts from ‘ensuring that criminal trials are

conducted within the ethical standards of the profession and that legal proceedings appear fair to

all who observe them.’”).

       As the Supreme Court has cautioned, “multiple representation of criminal defendants

engenders special dangers of which a court must be aware.” Wheat v. United States, 486 U.S. 153,

159 (1988). See Holloway v. Arkansas, 435 U.S. 475, 489-90 (1978) (“Joint representation of

conflicting interests is suspect because of what it tends to prevent the attorney from doing....”)

(quoted in Wheat v. United States, 486 U.S. 153, 160 (1988)).

       Both the Federal Rules of Criminal Procedure and Supreme Court precedent require a

judicial inquiry into the conflict under these circumstances. See Fed. R. Crim. P. 44(c); Wheat, 486

U.S. at 160 (“a court confronted with and alerted to possible conflicts of interest must take adequate

steps to ascertain whether the conflicts warrant separate counsel”). As the Court observed in

Wheat: “Federal courts have an independent interest in ensuring that criminal trials are conducted

within the ethical standards of the profession ....” Id. at 160. Indeed, “where a court justifiably

finds an actual conflict of interest, there can be no doubt that it may decline a proffer of waiver,


                                                  2
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 3 of 7



and insist that defendants be separately represented.” Id. at 162.

       However, even with a valid waiver, there may be existing or potential conflicts so serious

that the waiver should be refused by the Court, and counsel disqualified:

                The Sixth Amendment guarantees a defendant’s right to effective assistance
       of counsel and a “correlative right to representation free from conflicts of interest.”
       Wood v. Georgia, 450 U.S. 261, 271, 101 S. Ct. 1097, 67 L.Ed.2d 220 (1981). The
       right to assistance of counsel does not guarantee that a defendant will be represented
       by a particular attorney. Caplin & Drysdale v. United States, 491 U.S. 617, 624,
       109 S. Ct. 2646, 105 L.Ed.2d 528 (1989). . . . An actual conflict exists when
       “defense counsel is compelled to compromise his or her duty of loyalty or zealous
       advocacy to the accused by choosing between or blending the divergent or
       competing interests of a former or current client.” Perillo v. Johnson, 205 F.3d
       775, 782 (5th Cir. 2000) (citing Strickland v. Washington, 466 U.S. 668, 692, 104
       S. Ct. 2052, 80 L.Ed.2d 674 (1984)). Should a defendant desire to waive the
       conflict, the trial court must establish a knowing, voluntary waiver. United States
       v. Garcia, 517 F.2d 272, 274 (5th Cir. 1975). In determining the validity of a waiver,
       the district court is afforded “substantial latitude in refusing waivers of conflicts of
       interest not only if an actual conflict is demonstrated, but in cases where a potential
       for conflict exists which may result in an actual conflict as the trial progresses.”
       United States v. Vasquez, 995 F.2d 40, 42 (5th Cir. 1993) (citing Wheat, 486 U.S. at
       163, 108 S. Ct. 1692).

               An accused’s right to waive conflict-free representation is not absolute. See,
       e.g., United States v. Sotelo, 97 F.3d 782, 791 (5th Cir. 1996) (district court did not
       abuse its discretion by refusing waiver to permit multiple representation of
       defendants). The court must also evaluate the potential effect on the integrity of
       the judicial system. United States v. Medina, 161 F.3d 867, 870 (5th Cir. 1998);
       United States v. Rico, 51 F.3d 495, 511 (5th Cir. 1995).

United States v. Lozano, 158 F. Appx. 632, 636-37 (5th Cir. 2005).

       The cases of Johnson and Saleem present the Government with an opportunity to seek the

cooperation and testimony of either defendant. The Government’s investigation found sufficient

evidence of drug distribution, for each. The potential remains however, to uncover any additional

information, corroboration, or joint conduct among the defendants, as well as the involvement of

others not yet indicted. What if the Government offers with defendant a cooperating plea

agreement? How would defense counsel decide which of his two defendant clients he will assist,



                                                  3
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 4 of 7



or permit, to cooperate and testify against the other?

       If one client has information implicating the other client, it may very well be in the first

client’s interest to enter into an arrangement with the Government to testify against the second

client. In such an event, counsel would be in the position of seeking to represent one client in an

effort to cooperate against another client. United States v. Mahar, 550 F.2d 1005, 1008 (5th Cir.

1977) (client placed in the “unacceptable position of having his own attorney help the Government

procure witnesses against him”). See generally Vega v. Johnson, 149 F.3d 354, 357 (5th Cir.

1998)(“Multiple representation occurs when an attorney represents multiple parties with

conflicting interests, possibly influencing him to reject a strategy that would produce optimal

results for one client, in order to improve results for another.”) See also Holloway v. Arkansas,

435 U.S. 475, 490 (1978) (conflict may prevent attorney from arguing the relative involvement

and culpability of his clients in order to minimize the culpability of one by emphasizing that of

another.)

       The potential for multiple conflicts in these cases raise such serious issues that they cannot

be resolved by a client’s waiver. “As the Supreme Court noted in Wheat, ‘multiple representation

of criminal defendants engenders special dangers of which a court must be aware.’ A conflict of

interest may ‘prevent an attorney from challenging the admission of evidence prejudicial to one

client but perhaps favorable to another, or from arguing at the sentencing hearing the relative

involvement and culpability of his clients in order to minimize the culpability of one by

emphasizing that of another.’ Such conflicts may also preclude a defense attorney from ‘exploring

possible plea negotiations and the possibility of an agreement to testify for the prosecution . . .’”

Sanchez Guerrero, 546 F.3d at 332-333 (internal citations omitted).

       Furthermore, if Sanford Knott was allowed to proceed as attorney with a client’s waiver,



                                                 4
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 5 of 7



risk my still exist that either Johnson and Saleem would later raise an ineffective assistance of

counsel claim based on Sanford Knott’s conflicts of interest. The opportunities for conflict in the

multiple representation of clients are obvious: To the extent that evidence develops suggesting

that clients had varying degrees of involvement in the same conduct, counsel may be compromised

in his ability to meaningfully draw distinctions relating to the disparate roles of his clients.

Moreover, it would be difficult for Knott to advise one client to cooperate against the other.

Additionally, even where an attorney’s conflict would not rise to the level of a Sixth Amendment

violation, it may still create a conflict under the rules of professional conduct. 1




1
         A lawyer’s duty of confidentiality is set forth in Mississippi Rule of Professional Conduct
1.6 (Confidentiality of Information), which states, “[a] lawyer shall not reveal information relating
to the representation of a client unless the client gives informed consent, the disclosure is impliedly
authorized in order to carry out the representation, or the disclosure is permitted by paragraph (b).”
Such confidential client information is not limited to information protected by the attorney-client
privilege; rather it includes “all information relating to the representation, whatever its source.”
Mississippi Rule of Professional Conduct 1.6 cmt.

       Furthermore, Mississippi Rule of Professional Conduct 1.7, the general rule regarding
concurrent conflicts of interest, provides:

       a)     A lawyer shall not represent a client if the representation of that client will
              be directly adverse to another client, unless the lawyer reasonably believes:
              (1)      the representation will not adversely affect the relationship with the
                       other client; and
              (2)      each client has given knowing and informed consent after
                       consultation.
       The consultation shall include explanation of the implications of the adverse
       representation and the advantages and risks involved.
       (b)    A lawyer shall not represent a client if the representation of that client may
              be materially limited by the lawyer's responsibilities to another client or to
              a third person, or by the lawyer's own interests, unless the lawyer reasonably
              believes:
              (1)      the representation will not be adversely affected; and
              (2)      the client has given knowing and informed consent after
                       consultation. The consultation shall include explanation of the
                       implications of the representation and the advantages and risks
                       involved.
                                                   5
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 6 of 7



       The Fifth Circuit has been especially alert to conflicts that develop at trial:    “When a

defendant has been able to show that his counsel actively represented conflicting interests and that

an actual conflict of interest adversely affected his lawyer’s performance, constitutional error has

occurred, and prejudice is inherent in the conflict. A lawyer places himself in an impossible

situation when the defense of one client is perforce to the detriment of another client.” United

States v. Newell, 315 F.3d 510, 516 (5th Cir. 2002), see also, United States v. Carver, 114

F.Supp.2d 519, 521-22 (S.D. Miss. 2000) (disqualifying counsel entirely based on effort to

represent multiple defendants). Under circumstances that are so ripe for conflicting loyalties, a

lawyer must seriously consider the potential for conflict.

                                          CONCLUSION

       For the reasons set forth above, the United States respectfully requests that the Court in

each of these cases make judicial inquiry as to the conflicts of interest.

                                                       Respectfully submitted,

                                                       D. MICHAEL HURST, JR.
                                                       UNITED STATES ATTORNEY

                                               By:     s/Christopher L. Wansley
                                                       Christopher L. Wansley
                                                       Assistant U.S. Attorney
                                                       MS Bar No. 101097
                                                       501 E. Court Street, Suite 4.430
                                                       Jackson, MS 39201
                                                       Ph: (601)965-4480
                                                       Fax: (601)965-4409
                                                       christopher.wansley@usdoj.gov




                                                  6
       Case 3:18-cr-00217-DPJ-FKB Document 89 Filed 03/14/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system to all ECF participant(s).

                                                    s/Christopher L. Wansley
                                                    CHRISTOPHER L. WANSLEY
                                                    Assistant U.S. Attorney




                                                7
